Citation Nr: 0404361	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  99-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for a right knee 
instability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from November 1981 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the case was 
subsequently transferred to the RO in New Orleans, Louisiana.  
The Board remanded the case to the RO in January 2001 for 
further development.  The RO has conducted additional 
development, and returned the case to the Board for further 
appellate review.


REMAND

The veteran previously requested a hearing before the Board 
in Washington, D.C.  She postponed a hearing scheduled for 
August 15, 2000 due to lack of financial funds, and failed to 
report for a hearing scheduled on October 24, 2000 without 
any good cause being shown.  In a recent statement received 
October 2003, she referred to an inability to attend a 
hearing in Washington, D.C., due to lack of funds, and 
indicated that she was unaware that she could request a 
Travel Board hearing to be held at the Louisiana, RO.  The 
Board finds good cause has been shown for missing the October 
24, 2000 hearing in Washington, D.C., and remands this case 
to the RO to accommodate the veteran's request for a personal 
hearing before a member of the Travel Board at the New 
Orleans, Louisiana, RO.

Accordingly, the Board defers further appellate consideration 
and this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the New Orleans, Louisiana, 
RO.  Notice should be sent to the veteran and to 
her representative in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




